DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-11, 13-15, 17-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wasmund (US 2005/0084597 A1) in view of Howell et al (US 5,102,675) and beerandwinejournal.com (Tannins in the Boil).
In regard to claims 1 and 19, Wasmund discloses a method for the preparation of an alcoholic beverage by introducing wood particles and distillate into a container, agitating the container to improve contact between the distillate and the wood particles and incubating the distillate with the wood particles until the desired flavor is obtained ([0020], [0019], [0027]).
Claim1 has been amended to limit the amount of wood particles to “from about 20 to about 40 grams of wood particles per liter of a distillate”. In regard to the concentration of wood per liter of distillate (claims 1 and 14), Wasmund discloses:
[0026] The quantity of wood to volume of liquid can vary widely. It is generally useful to use a ratio of wood to liquid from about 7 g of wood (dry weight) per liter of liquid to about 15 g (dry weight) per liter of liquid. It is preferable that this ratio be used for each type of wood and/or each generation of wood. It is preferable that 11 grams of wood (dry weight) per liter of liquid be used for each type of wood and each generation of wood. The ratio of wood to liquid may be increased substantially if second, third, or fourth, etc., generations of wood are being used in the flavoring or aging process. 

In regard to the concentration of wood recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the wood concentration range as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
It is further noted that Wasmund discloses “[t]he quantity of wood to volume of liquid can vary widely” and that “[t]he ratio of wood to liquid may be increased substantially if second, third, or fourth, etc., generations of wood are being used in the flavoring or aging process”  [0026]. One of ordinary skill in the art would have been motivated to vary the amount of wood in distillate depending on the nature and flavor of the wood and the desired final flavor to be imparted to the final alcoholic beverage. Particular amount of wood is seen to have been result-effective variable which is routinely determinable.
In regard to the recitation of distillate in claim 1 and whiskey in claim 19, Wasmund discloses whiskey:
[0019] The ethanol containing liquid may be any liquid containing ethanol and water in specified proportions. Fermentation liquids, distillates or mixtures thereof or of synthetic ethanol and water may all be used. The base for the fermentation may be a grain such as corn, wheat, barley, rye or the like, a root or tuber such as potato or beet or the like, a fruit such as grape, apple, cherry, orange or the like or other plant part such as sugar cane, cactus or the like. The qualities of the final product are a function of the quality of the ethanol containing liquid as well as the wood chip used. The higher the quality of the ethanol containing liquid, the higher the quality of the final product. The particular ethanol containing liquids used, such as those ethanol containing liquids appropriate to each of the commonly recognized categories of beverages, such as whiskies of various types, rum, brandies, eau de vie, tequila, vodka, wines, fortified wines and liqueurs will provide different results when used with the same wood square. It is therefore necessary to match the particular ethanol containing liquid with a wood square having the desired flavoring qualities. The disclosed process may be used to make palatable marginal products as well as increasing the quality of excellent products. The ethanol content in the liquid may vary from 2% to 100%. It is preferable to maintain the ethanol content of the liquid from about 45% to about 85%. It is still more preferable to have the ethanol content at about 62.5%. 

In regard to the duration of the contact of wood particles with distillate (claims 1 and 16-17, 19), Wasmund discloses that “[w]hen the desired characteristics have been obtained the liquid is separated from the wood squares and transferred to inert containers for storage” ([0027]). In the example 1, Wasmund discloses the duration of the contact of wood particles with distillate of up to one month.. In regard to claims 1 and 19, one of ordinary skill in the art would have been motivated to vary the duration of the wood contact with whiskey based on the desired characteristics of the final beverage.
Further in regard to the temperature recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 
Further, regarding the temperature and concentration ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
One of ordinary skill in the art would have been motivated to vary the duration of wood contact with distillate depending on the nature and flavor of the wood, temperature, pressure, agitation conditions and desired final flavor to be imparted to the final alcoholic beverage. Particular duration of wood contact with distillate is seen to have been result-effective variable which is routinely determinable.
In regard to the agitation recitations in claims 1 and 2, Wasmund discloses:
[0020] The liquid is introduced to the wood by immersion in large tanks and occasionally agitated with a mechanical stirrer or by using a circulating pump. This flavor transfer step may be conducted without agitation; however, agitation does increase efficiency and rate of the reaction.

Claims 1 and 19 have been amended to include the recitation of “the wood particles being pre-treated to extract tannins therefrom”.
Howell et al is relied upon as a teaching of washing the wooden particles with “aqueous solution of water or water and ethanol”. Howell et al teaches “[a] method for producing and using oak chips or other divided forms of the oak for aging wine” (Abstract). Howell et al teaches a method “for removing undesirable flavors from the oak by soaking the oak in an aqueous solution of water or water and ethanol and toasting the oak to enhance desirable flavors prior to or after the soaking” (Abstract). Howell et al teaches that wines produced by such method are comparable to the best barrel aged wines. In regard to the benefits of soaking wooden particles in water, Howell et al teaches:
The present invention relates to a method for producing oak in divided form suitable for aging wine soaked in the oak which comprises the steps of: soaking oak in divided form soaked in an aqueous solution selected from the group consisting of water and water and ethanol so as to eliminate negative flavor components which are undesirable in wine; and toasting the oak in divided form to produce toasted oak which has positive flavor components suitable for aging wine before or after the soaking  (Col. 5 lines 13-22).
Q. alba particularly yields flavors that are important in the production of Bourbon but are not as desirable in wine. Some of these flavors come from the chips by soaking the chips in solutions of varying alcohol concentrations for varying lengths of time. The results indicate that the "bourbon" flavor component is soluble in alcohol. However, the desirable flavors that we wished to retain are also soluble in alcohol. The goal then was to find that point in time where as much "bourbon" character as possible has been removed while retaining the maximum quantity of desirable flavors. Similarly, chips of Q. robur yielded some "off" flavors. These are eliminated by soaking in water which is a less effective solubilizing agent (Col. 5 lines 55-58).
Chips of Q. robur exhibited a different set of undesirable flavors. These were described as having an odor of wet paper. These chips were soaked, under constant agitation, in 40.degree. C. water for 24 to 48 hours to remove these components. It appears that the undesirable flavors in Q. robur are water soluble and that this treatment was adequate in reducing or eliminating these components. Water was used in a volume similar to that used in soaking the Q. alba chips (i.e. about 4 liters/kg chips) (Col. 7 lines 27-36).

Howell et al teaches that soaking of wood in hot water or treatment of wood with a mixture of ethanol and water could be used in order to remove flavor components produced by lactones (Col. 6 lines 1-8):
Extraction of Lactones--In freshly dried oak, there are abundant quantities of flavor components produced by lactones. These are the flavors which are of primary importance in aging bourbon whiskey, and are deemed unrefined in most wines. A soak with hot water or ethanol and water prior to or after drying and toasting eliminates the majority of these components. This extraction can be done before or after toasting.

Hence, Howell et al teaches soaking/washing the wood prior to toasting with either water alone under constant agitation or with a combination of water and ethanol based on the composition of the wood and the combination of the desired flavors to be retained and undesired flavors to be eliminated. Howell et al suggests that soaking the wood prior to toasting with hot water and the combination of water and ethanol produces the same or similar result of the undesired flavor components removal. State somewhat differently, Howell et al suggests that washing/soaking of wood particles with only water under agitation OR with water and ethanol may be employed in the removal of unwanted substances from wood.
Beerandwinejournal.com is further relied upon as a teaching of solubility of tannins in water and extraction parameters of tannins with water:
Before we go on, recall that tannins are water soluble. Anytime tannic plant material is in an aqueous environment, tannins are dissolving into the liquid. Heat, pH and time are the major variables in tannin extraction. In the mash, the combination of temperatures 170 °F (77 °C) and over, coupled with a pH of 5.8 or greater, leads to tannins being very soluble. However, those conditions are not an “off and on” switch. In a mash at 160 °F (71 °C) at a pH of 5.6, tannins would dissolving into the wort, only at a much lower rate. Finally, recall that tannins are always present in beer — they are only a problem if their concentration is high enough to cause astringency.
Hence, as evidenced by Beerandwinejournal.com, washing/soaking of wood particles with only water under agitation as taught by Howell et al results in extraction of tannins. One of ordinary skill in the art would have been further motivated to wash/soak wood particles with hot water in order to remove undesirable substances such as tannins. 
In regard to claim 3, Wasmund discloses “[i]t is preferable that the tanks be stainless steel; however, other well-known inert materials, for example glass and plastics, may be used” ([0020]).
In regard to claims 4 and 5, Wasmund discloses:
[0021] Other variations of the flavor transfer step include the provision of two or more different types of wood squares and concurrent or sequential contacting of the liquid with the wood particles. Thus, the liquid may be contacted with a first charge of one or more types of wood particles and then contacted with a second charge of the same or different type of wood particle or particles. Furthermore, it is preferable that food-grade cheesecloth be used to hold the wood particles, thereby functioning much like a "teabag" while it is immersed in the liquid.

In regard to claims 5 and 20, Wasmund discloses:
[0022] Each batch of wood chips used to impart flavor and/or mature the liquid, may be recycled and used again in subsequent flavorings and/or maturation processes. If recycled once, i.e. used once in a flavoring or maturation process, the batch of wood chips is referred to as a "second generation" of wood chips. If recycled twice, the wood chip batch is referred to as a "third generation" of wood chips, and so on. The "first generation" of wood chips refers to the newly formed batch of wood chips yet to be used in a flavoring process.

In regard to claim 6, Wasmund discloses:
[0021] Other variations of the flavor transfer step include the provision of two or more different types of wood squares and concurrent or sequential contacting of the liquid with the wood particles. Thus, the liquid may be contacted with a first charge of one or more types of wood particles and then contacted with a second charge of the same or different type of wood particle or particles. Furthermore, it is preferable that food-grade cheesecloth be used to hold the wood particles, thereby functioning much like a "teabag" while it is immersed in the liquid.
In regard to the type of wood, Wasmund discloses:
[0011] Examples of woods used in imparting flavor components to ethanol are white oak, red oak, chestnut oak, red or sweet gum, sugar maple, yellow or sweet birch, white ash, Douglas fir, beech, black cherry, sycamore, redwood, spruce bald cypress, basswood, and fruitwood. These are types of wood that may be used in the process disclosed herein and may be used in this, invention.
It is understood that wood particles from different wood varieties will have a different level of aroma.
In regard to claims 7-9, Wasmund discloses that conventionally distillates are stored in wooden barrels ([0003]). The particular type of barrel would depend on the nature of the alcoholic beverage, desired flavor profile of the final beverage, availability, price and a personal preference of a consumer.
In regard to claim 10, Wasmund discloses that after removal of wood chips the beverage was stored in a used bourbon barrel (Example 1, [0029)]).
In regard to claims 11, Wasmund discloses:
[0019] The ethanol containing liquid may be any liquid containing ethanol and water in specified proportions. Fermentation liquids, distillates or mixtures thereof or of synthetic ethanol and water may all be used. The base for the fermentation may be a grain such as corn, wheat, barley, rye or the like, a root or tuber such as potato or beet or the like, a fruit such as grape, apple, cherry, orange or the like or other plant part such as sugar cane, cactus or the like. The qualities of the final product are a function of the quality of the ethanol containing liquid as well as the wood chip used. The higher the quality of the ethanol containing liquid, the higher the quality of the final product. The particular ethanol containing liquids used, such as those ethanol containing liquids appropriate to each of the commonly recognized categories of beverages, such as whiskies of various types, rum, brandies, eau de vie, tequila, vodka, wines, fortified wines and liqueurs will provide different results when used with the same wood square. It is therefore necessary to match the particular ethanol containing liquid with a wood square having the desired flavoring qualities. The disclosed process may be used to make palatable marginal products as well as increasing the quality of excellent products. The ethanol content in the liquid may vary from 2% to 100%. It is preferable to maintain the ethanol content of the liquid from about 45% to about 85%. It is still more preferable to have the ethanol content at about 62.5%. 

In regard to claims 22-23, Wasmund discloses:
[0011] Examples of woods used in imparting flavor components to ethanol are white oak, red oak, chestnut oak, red or sweet gum, sugar maple, yellow or sweet birch, white ash, Douglas fir, beech, black cherry, sycamore, redwood, spruce bald cypress, basswood, and fruitwood. These are types of wood that may be used in the process disclosed herein and may be used in this, invention.

In regard to claims 13 and 21, Wasmund discloses different levels of charring of wood particles ([0010]).
In regard to claim 15, Wasmund discloses wood chips having thickness of about 0.25 inches ([0010], [0022]). One of ordinary skill in the art would have been motivated to vary the particle size of wood chips depending on the desired surface area of wood.
In regard to claim 18, Wasmund discloses:
[0020] The liquid is introduced to the wood by immersion in large tanks and occasionally agitated with a mechanical stirrer or by using a circulating pump.

Response to Arguments
The rejection of claims 12 and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn in light of claims’ amendments.
The rejection of claims 1-23 under 35 U.S.C. 103 as being unpatentable over Wasmund (US 2005/0084597 A1) has been withdrawn in light of claims’ amendments.
Claim(s) 1-11, 13-15, 17-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wasmund (US 2005/0084597 A1) in view of Howell et al (US 5,102,675) and beerandwinejournal.com (Tannins in the Boil).
Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive.
In response to Applicant’s arguments regarding the amount of wood particles, it is noted that claim1 has been amended to limit the amount of wood particles to “from about 20 to about 40 grams of wood particles per liter of a distillate”. In regard to the concentration of wood per liter of distillate (claims 1 and 14), Wasmund discloses:
[0026] The quantity of wood to volume of liquid can vary widely. It is generally useful to use a ratio of wood to liquid from about 7 g of wood (dry weight) per liter of liquid to about 15 g (dry weight) per liter of liquid. It is preferable that this ratio be used for each type of wood and/or each generation of wood. It is preferable that 11 grams of wood (dry weight) per liter of liquid be used for each type of wood and each generation of wood. The ratio of wood to liquid may be increased substantially if second, third, or fourth, etc., generations of wood are being used in the flavoring or aging process. 

In regard to the concentration of wood recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the wood concentration range as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
It is further noted that Wasmund discloses “[t]he quantity of wood to volume of liquid can vary widely” and that “[t]he ratio of wood to liquid may be increased substantially if second, third, or fourth, etc., generations of wood are being used in the flavoring or aging process”  [0026]. One of ordinary skill in the art would have been motivated to vary the amount of wood in distillate depending on the nature and flavor of the wood and the desired final flavor to be imparted to the final alcoholic beverage. Particular amount of wood is seen to have been result-effective variable which is routinely determinable.
In response to Applicant’s arguments regarding the increased surface area, it is noted that it is well known that increase in the surface area of reactant leads to a  faster reaction is well known (for example, crushed aspirin will enter the blood stream quicker; a large log placed in a fire will burn relatively slowly, however, if the same mass of wood were added to the fire in the form of small twigs, they would burn much more quickly).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791